Citation Nr: 0511613	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-15 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
postoperative impairment of the right humerus with 
degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1957 to September 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
this claim.

2.  The veteran's service-connected postoperative impairment 
of the right humerus with degenerative changes is presently 
manifested by residual scarring and motion limited to no more 
than shoulder level, including as a result of pain and 
dysfunction, without objective evidence of limitation of 
motion of the arm midway between side and shoulder level, 
scapulohumeral articulation ankylosis, recurrent 
dislocations, or fibrous union or nonunion of the humerus.  


CONCLUSION OF LAW

The requirements for a rating in excess of 20 percent for 
postoperative impairment of the right humerus with 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 
5201 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in May 2002, 
prior to the adjudication of his claim.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the June 
2003 statement of the case.  In light of the actual notice 
provided, the Board finds that any content deficiency in the 
notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue addressed in this decision have 
been requested or obtained.  The Board finds further attempts 
to obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issues 
on appeal were obtained in August 2002 and March 2004.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  Therefore, the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  

Factual Background

Service medical records show that an orthopedic consultation 
report dated in August 1959 noted the veteran complained of a 
definite loss of strength in the right upper extremity with 
difficulty lifting objects and weakness in relation to a 
throwing motion.  He reported he had been struck on the right 
shoulder by an airplane tire while pushing it off a truck in 
July 1958.  He stated he had a history of injury to the 
region prior to service in 1954 while playing football.  
Physical examination revealed a definite inequality and 
weakness of the right shoulder, but that there was a full 
range of active and passive motion.  There was no dislocating 
of the shoulder and X-rays revealed no evidence of bone or 
joint disease.  The examiner noted no treatment was 
indicated.  

The veteran's August 1959 separation examination revealed a 
normal clinical evaluation of the upper extremities.  It was 
noted the veteran complained of a trick shoulder subsequent 
to an injury in 1958 that he treated with heat.  The examiner 
noted there was no evidence of complications or sequelae.  
Service records show the veteran is right hand dominant.

On VA examination in June 1968 the veteran complained of some 
right shoulder trouble, including dislocation, with 
occasional discomfort.  The examiner noted X-rays revealed 
the right shoulder had been restored into place and that no 
abnormality could be ascertained on physical examination.  
The diagnosis was history of right shoulder dislocation with 
satisfactory reduction and trivial symptoms.  

VA outpatient treatment records show the veteran had been hit 
in the back of the head and the right shoulder while at work 
in May 1973 and that since then he complained of intermittent 
pain.  Records dated in December 1988 show the veteran had 
decreased right shoulder motion status post loose body 
removal.  An August 1989 total body scan revealed minimal 
asymmetry between the right and left shoulders with a 
minimally increased uptake on the right side.  The examiner's 
impression was that this most probably represented a normal 
variant rather than a pathological finding.  A December 1993 
report noted the veteran had been struck on the head and back 
by a 2,500 pound crane in 1973.  Records show the veteran 
complained of chronic pain, including to the right shoulder.  

In an April 1996 rating decision the RO granted entitlement 
to service connection for post operative impairment of the 
right humerus with degenerative changes based upon clear and 
unmistakable error in a prior rating decision.  Service 
connection was established effective from December 28, 1967, 
and a 20 percent rating was assigned effective from April 18, 
1995.  

On VA examination in March 1999 the veteran complained of 
constant right shoulder pain with an inability to fully use 
his right shoulder.  He stated working overhead was 
impossible.  The examiner noted range of motion studies 
revealed flexion to 90 degrees, abduction to 80 degrees, 
internal rotation to 45 degrees, external rotation to 60 
degrees, and extension to 35 degrees.  There was crepitation 
on motion and tenderness to the anterior shoulder joint in 
the area of a four inch anterior axillary scar.  There was a 
negative apprehension sign, but there was evidence of pain on 
attempted abduction and external rotation.  X-rays revealed 
degenerative changes of the bones of the right shoulder with 
minimal narrowing.  The examiner's impression was moderate 
degenerative joint disease of the right shoulder.

In an April 1999 rating decision the RO continued the 20 
percent disability rating for post operative impairment of 
the right humerus with degenerative changes.  A separate 10 
percent rating was established for the residual anterior 
axillary scar.

Private medical records dated in March 2000 show the veteran 
complained of significant loss of right shoulder motion and 
pain.  It was noted he had been offered the option of a 
shoulder arthroplasty.  The examiner noted the veteran had 
only 90 degrees of abduction and that he lacked 25 degrees on 
internal and external rotation.  There was weakness on Jobe's 
testing and slight crepitus on range of motion.  X-rays 
revealed spurring off the inferior neck of the proximal 
humerus.  The diagnosis was shoulder degenerative joint 
disease.  

On VA examination in August 2000 the veteran complained of 
constant right shoulder pain.  The examiner noted there was 
no history of dislocation or recurrent subluxation.  
Examination was remarkable for pain on range of motion when 
trying to raise the arm 30 degrees from the vertical and pain 
on palpation of the right shoulder.  There was no evidence of 
effusion, edema, redness, heat, abnormal movement, guarding 
of movement, weakness, instability, or ankylosis.  The 
diagnosis was right shoulder pain with decreased range of 
motion and degenerative changes involving the right humerus.  
In an addendum the examiner noted evidence of minimal 
narrowing of the right shoulder joint with sclerosis of the 
glenoid fossa and bony spurring projecting along the inferior 
aspect of the head of the right humerus.  There was no 
evidence of fracture or dislocation.  

On VA examination in June 2001 the veteran complained of 
right shoulder pain that limited his activities.  He stated 
it sometimes slipped out of place.  The examiner noted range 
of motion studies revealed flexion to 110 degrees, abduction 
to 100 degrees, extension to 25 degrees, internal rotation to 
70 degrees, and external rotation to 45 degrees.  It was 
noted that the extremes of motion on testing produced pain 
and that there was crepitation on motion.  There was a 
positive apprehension sign of the right shoulder.  X-rays 
revealed degenerative joint disease.  The diagnosis was 
degenerative joint disease of the right shoulder with 
restricted motion.

VA medical records show the veteran complained of chronic 
right shoulder pain.  A November 2001 report noted he 
complained of right shoulder pain that was sometimes severe 
and that he was unable to perform any overhead motion.  The 
examiner noted right shoulder motion limited secondary to 
pain.  Range of motion studies revealed forward flexion to 
130 degree, abduction to 130 degrees, external rotation to 30 
degrees, and internal rotation to T10 versus T2.  There was 
mild tenderness to palpation of the acromioclavicular joint 
and moderate tenderness to palpation of the glenohumeral 
joint.  Cross-body, impingement, and apprehension testing 
were negative.  X-rays revealed degenerative joint disease of 
the acromioclavicular and glenohumeral joints.  The examiner 
noted the options had been discussed with the veteran, but 
that his degenerative joint disease was not severe enough for 
replacement at that time and that he did not have intractable 
pain.  

On VA examination in May 2002 the veteran complained of pain 
to the anterior shoulder.  He stated his right shoulder 
problems had been slowly worsening.  The examiner noted range 
of motion studies revealed flexion to 120 degrees, abduction 
to 90 degrees, extension to 30 degrees, internal rotation to 
45 degrees, and external rotation to 20 degrees.  There was 
tenderness to the right shoulder, primarily to the anterior 
aspect, and some crepitus on motion.  There was a negative 
apprehension sign.  X-rays revealed mild degenerative joint 
disease of the right shoulder.  The diagnosis was 
degenerative joint disease of the right shoulder.

VA examination in August 2002 noted range of motion studies 
revealed flexion to 90 degrees, abduction to 90 degrees, 
extension to 30 degrees, internal rotation to 45 degrees, and 
external rotation to 20 degrees.  There was tenderness to the 
right shoulder, primarily to the anterior aspect, and some 
crepitus on motion.  There was a negative apprehension sign.  
There was no evidence of redness, heat, or abnormal movement.  

The examiner stated the veteran guarded his arm when 
attempting full range of motion and stated that it caused 
pain, but that he had a full range of motion on passive 
motion testing.  There was a fairly prominent "acromio 
physical joint."  It was noted X-rays revealed degenerative 
joint disease of the right shoulder.  The diagnosis was 
degenerative joint disease of the right shoulder with 
progression.

At his personal hearing in January 2004 the veteran testified 
that he had been offered VA surgery for his right shoulder, 
but that he had declined it.  He stated he used morphine 
patches for pain relief.  He stated his movements were 
limited because of pain and that he had lost work because of 
his shoulder disability.  He described his daily pain as 
eight to nine on a ten point scale.  He stated he also 
experienced numbness and tingling in the hands.  The 
veteran's spouse testified that he had a lot of pain in the 
arm when he was lying down or even when sitting up.  She 
stated his hand had become very weak and that he dropped 
things.  She reported he was unable to do things around the 
house and that she had to help him a lot.  

On VA orthopedic examination in March 2004 the veteran 
complained of continuous right shoulder discomfort with 
exertion.  He described his pain as constant and indicated 
there were no positions that made it better or worse.  He 
stated he had been able to work as a pipe fitter for 15 years 
before he sustained a work-related injury when a large piece 
of equipment fell on him.  

The examiner noted the veteran had a well-healed scar in the 
deltopectoral interval on the right.  The shoulder was 
stable.  Active range of motion studies revealed flexion to 
135 degrees and abduction to 135 degrees, but the examiner 
noted that passively they could be taken up to a full 180 
degrees with some discomfort.  Repetitive movements produced 
pain and active movements produced pain on flexion or 
abduction greater than 135 degrees.  There was internal 
rotation to 60 degrees and external rotation to 80 degrees, 
actively, passively, and with repetitious activity.  
Extension was normal to 50 degrees.  

It was noted the veteran complained of discomfort at all 
times with any position, but that there was no evidence of 
atrophy of the shoulder muscles.  They were equally strong 
and developed as compared to the left shoulder.  The examiner 
stated the veteran's complaints seemed to be in excess of the 
physical findings and that if he were experiencing this much 
discomfort he would be unable to use the shoulder and it 
would be frozen or atrophied.  The diagnosis was early 
osteoarthritis of the right shoulder.  

VA peripheral nerves examination in March 2004 noted the 
veteran complained of extreme discomfort related to his right 
shoulder disorder.  Motor examination revealed a limitation 
of movement around the right shoulder.  The examiner stated 
that movement was very painful to the veteran, but that when 
his arm was propped up he was able to perform essentially 
normal muscular exertions in the major muscle groups of the 
right extremity as compared to the left.  Reflexes were all 
present and there was no consistent sensory abnormality.  The 
examiner stated there was no neurological diagnosis.

VA magnetic resonance imaging (MRI) in July 2004 revealed an 
abnormally increased signal intensity identified within the 
supraspinous tendon consistent with an extensive partial 
tear.  There was a chronic tendonopathy of the intra-
articular portion of the long head of the biceps tendon.  
Loose bodies and fluid were identified within the subcoracoid 
recess.  There was a tear of the posterior glenoid labrum.  
There were degenerative changes to the acromioclavicular 
joint with subchondral cysts and osteophyte formation.  There 
was narrowing of the glenohumeral joint with irregularity of 
the articular cartilage consistent with chondromalacia.  
There were subchondral cysts within the humeral head and 
glenoid and osteophytes of the humeral head.  It was noted 
these findings were consistent with diffuse degenerative 
disease.  The diagnoses included diffuse degenerative changes 
of the shoulder joint, an extensive partial tear of the 
supraspinous tendon, chronic tendonopathy of the long head of 
the biceps tendon, and loose bodies within the subcoracoid 
recess.

VA treatment records dated in July and August 2004 revealed 
some muscle atrophy to the right shoulder.  There was minimal 
tenderness to palpation of the sub-acromial area, but no 
tenderness to the acromioclavicular joint.  Cross over was 
mildly painful.  Range of motion studies revealed forward 
flexion to 120 degrees, abduction to 90 degrees, and internal 
rotation to L4.  The diagnoses included right shoulder 
degenerative joint disease and partial rotator cuff tears.  
Records also include diagnoses of degenerative joint disease 
of the cervical and lumbar spines and chronic neck and back 
pain, apparently related to the veteran's occupational injury 
in 1973.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).  The United States Court of Appeals 
for Veterans Claims (Court), however, has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless they constitute the 
same disability or symptom manifestations.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

The Rating Schedule provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added.  In the absence of 
limitation of motion, a compensable rating for degenerative 
arthritis can be assigned when there is X-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups (10 percent), or X-ray evidence of same with 
occasional incapacitating exacerbations (20 percent).  For 
the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45(f) (2004).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The Rating Schedule provides ratings for limitation of motion 
of a major or minor arm at shoulder level (20 percent), when 
arm motion is limited to midway between side and shoulder 
level (major 30 percent, minor 20 percent), and when the arm 
is limited to 25 degrees from the side (major 40 percent, 
minor 30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2004).  Normal shoulder flexion and abduction is from 0 to 
180 degrees (90 degrees at shoulder level), and normal 
internal and external rotation is from 0 to 90 degrees.  
38 C.F.R. § 4.71, Plate I (2004).

For ankylosis of scapulohumeral articulation, when the 
scapula and humerus move as one piece, which is favorable 
with abduction to 60 degrees (30 percent major extremity/ 20 
percent minor extremity), which is intermediate between 
favorable and unfavorable (40 percent major extremity/ 30 
percent minor extremity), and which is unfavorable with 
abduction limited to 25 degrees from side (50 percent major 
extremity/ 40 percent minor extremity).  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.

For other impairment of the humerus with malunion and 
moderate deformity (20 percent major or minor extremity), 
with malunion and marked deformity (30 percent major 
extremity/ 20 percent minor extremity), with recurrent 
dislocation of scapulohumeral joint with frequent episodes 
and guarding of all arm movements (30 percent major 
extremity/ 20 percent minor extremity), with fibrous union 
(50 percent major extremity/ 40 percent minor extremity), 
with nonunion (false flail joint) (60 percent major 
extremity/ 50 percent minor extremity), and with loss of head 
(flail shoulder) (80 percent major extremity/ 70 percent 
minor extremity).  38 C.F.R. § 4.71a, Diagnostic Code 5202.

For malunion of the clavicle or scapula, or for nonunion of 
the clavicle or scapula without loose movement (10 percent), 
and for dislocation of the clavicle or scapula, or for 
nonunion of the clavicle or scapula with loose movement (20 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5203.  It is 
noted that the disorder may also be rated based upon 
impairment of a contiguous joint.

Based upon the evidence of record, the Board finds the 
veteran's service-connected postoperative impairment of the 
right humerus with degenerative changes is presently 
manifested by residual scarring and motion limited to no more 
than shoulder level, including as a result of pain and 
dysfunction.  The Board notes VA records show the veteran is 
presently receiving a separate 10 percent disability rating 
for his anterior axillar scar.  

Although medical records show the veteran has diffuse 
degenerative changes of the shoulder joint, an extensive 
partial tear of the supraspinous tendon, chronic tendonopathy 
of the long head of the biceps tendon, and loose bodies 
within the subcoracoid recess, the evidence does not 
demonstrate objective evidence of limitation of motion of the 
arm midway between side and shoulder level.  In fact, range 
of motion studies have consistently shown flexion and 
abduction in the 90 to 135 degree range with limitations 
apparently due to pain.  

The Board further finds there is no evidence of 
scapulohumeral articulation ankylosis, recurrent 
dislocations, or fibrous union or nonunion of the humerus 
that would warrant consideration of any separate or higher 
alternative ratings.  Although the veteran reported in June 
2001 that his right shoulder sometimes slipped out of place, 
there is no objective evidence of any recurrent dislocation.  
In fact, the March 2004 VA orthopedic examiner noted the 
shoulder was stable.  Therefore, the Board finds entitlement 
to a rating in excess of 20 percent for postoperative 
impairment of the right humerus with degenerative changes is 
not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The rating criteria in this case 
adequately describe the present shoulder impairment.  
Although the veteran claims he has been unable to work 
because of his shoulder disorder, the medical evidence also 
includes evidence of significant nonservice-connected 
disabilities that affect his ability to obtain employment.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to a rating in excess of 20 percent for 
postoperative impairment of the right humerus with 
degenerative changes is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


